t c summary opinion united_states tax_court david william laudon petitioner v commissioner of internal revenue respondent docket no 27380-11s filed date david william laudon pro_se christina l cook and john schmittdiel for respondent summary opinion holmes judge david laudon is a chiropractor licensed in minnesota he made nearly dollar_figure in bank_deposits from to yet reported only a bit less than dollar_figure in gross_receipts on his returns he deducted as business_expenses for his chiropractic home_office a microsoft xbox nintendo wii and numerous pieces of hair-salon equipment he also claimed deductions for driving tens of thousands of miles throughout minnesota and the dakotas--both to treat patients and to perform an assortment of other services the commissioner thought this was a stretch and urges us to support his adjustments background laudon owns and operates a rather unconventional chiropractic business in detroit lakes minnesota he treats some of his patients in his home and claims to use roughly half of his house--the basement and half of the garage--for business like many chiropractic offices laudon’s has beds tables and a waiting area but unlike most his also comes equipped with a wii xbox big-screen tvs and for a time a working hair salon laudon testified that he also makes house calls and reported that he racked up between big_number and big_number miles per year in his business vehicles he said that his patients often called him a psychiatrist chauffeur physician peace officer or even a pheasant hunter some of laudon’s stated reasons for making we tried this small case in st paul under sec_7463 all section citations are to the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure trial as a small case means that this decision isn’t reviewable by any other court and this opinion shouldn’t be cited as precedent but not a ghostbuster the commissioner rhetorically asserted that some of laudon’s trips might have made more sense if he was claiming to be a continued these trips strain credibility for example driving to a schizophrenic patient who was--on more than one occasion-- running scared of demons down a rural minnesota highway or driving to a patient’s home in a minneapolis suburb-- expensing miles--because he had received a call from police that she had overdosed on oxycontin prescribed by her physician laudon claimed to have driven hundreds of miles per day--sometimes without a valid license--to see patients but several of these trips were for medical procedures he was not licensed to perform even his testimony about multiple entries in the logs where he wrote dui was not credible he claimed that these were not references to being stopped by police while under the influence or driving while his license was suspended but instead were his misspellings of a patient named dewey --a supposed patient of his he testified that he took one business trip to pick up a patient left stranded due to a domestic dispute with his girlfriend and he even testified about trips he made to test his patients’ urine continued ghostbuster laudon then disclaimed any employment as a ghostbuster in his reply brief the commissioner conceded that laudon was not employed or under contract to perform work as a ghostbuster during the tax years at issue in this case we therefore need make no finding on the existence of a market for supernatural elimination in west-central minnesota see ghostbusters columbia pictures absolutely we do test urine it’s part of the--i believe it’s federal you know that they have--we have to abide by that it’s specific gravity you’re basically looking for sugar let alone height weight blood pressure make sure they’re not drunk doing illegal drugs we find laudon not credible in his testimony regarding his business mileage and this finding affects our views of his testimony’s credibility on every other issue in the case these other issues arise from his unusual returns that reported no net_income year gross_receipts dollar_figure big_number big_number expenses dollar_figure big_number big_number taxable_income dollar_figure big_number big_number big_number laudon did however make unexplained deposits into his bank accounts the commissioner analyzed these accounts and discovered that laudon had put nearly dollar_figure more into them than he’d reported on his tax returns the commissioner the gross_receipts and expenses come from laudon’s schedules c which constitute the biggest part of his returns he combined his schedule c losses with other items--schedule a itemized_deductions or the standard_deduction depending on the year his personal_exemption and large other income items that were carried-forward losses--to arrive at his taxable_income added this amount to laudon’s income and disallowed many deductions the notice_of_deficiency determined year gross_receipts dollar_figure big_number big_number expenses dollar_figure big_number big_number taxable_income dollar_figure big_number big_number laudon filed a timely petition and we tried his case in st paul laudon remains a minnesota resident as he was when he began his case discussion a income we first ask whether laudon underreported his income laudon did not keep records of his income in any decipherable form and when this happens the commissioner may reconstruct a taxpayer’s income by using any rational method that separates taxable_income from nontaxable income and expenses a bank- deposits analysis is an acceptable method see eg 33_f3d_991 8th cir aff’g tcmemo_1993_423 for us to accept his bank-deposits analysis the commissioner must show that laudon operated an income-producing business for the tax years at issue and made regular deposits into this business’s bank accounts he may then compute net taxable_income by distinguishing taxable deposits from deposits of nontaxable income and income from years not at issue see 801_f2d_1020 8th cir using this long-accepted method the commissioner determined that laudon had made net taxable deposits for the tax years before us year total deposits total dollar_figure big_number big_number big_number reported and non-taxable income dollar_figure big_number big_number big_number total unreported taxable_income dollar_figure big_number big_number big_number because the commissioner used an acceptable method of income reconstruction laudon has the burden of proving that the commissioner made some mistake see caulfield f 3d pincite 981_f2d_350 8th cir aff’g 96_tc_172 laudon contends that the commissioner failed to classify certain deposits as nontaxable including insurance payments for damage to several vehicles one of which was involved in a high speed police chase with a man high on meth and cocaine he also the commissioner did concede that one dollar_figure deposit shouldn’t be included in the bank-deposits analysis due to a bank error claims he had proceeds from car sales gone awry the sale of scuba equipment compensation_for lost luggage and payments from best buy and fedex for damage to his laptop computer on two different occasions and he claims that wells fargo lost a cash deposit of dollar_figure or maybe dollar_figure but because he didn’t produce any evidence verifying that these amounts were deposited into the relevant accounts laudon hasn’t met his burden_of_proof cf caulfield f 3d pincite the commissioner calculated laudon’s income by adding the deposits in his personal accounts and business account for each of the years at issue he then reduced the total by laudon’s reported income and by any deposits identified as nontaxable we therefore accept the commissioner’s reconstruction of laudon’s income b deductions we next look at laudon’s deductions the commissioner allowed very few of them year schedule c expenses amount reported on return dollar_figure big_number big_number amount allowed by exam dollar_figure big_number big_number adjustment dollar_figure big_number big_number total big_number big_number big_number the commissioner’s reason was simple like any taxpayer laudon can claim business-expense deductions only for the ordinary and necessary expenses of his business see sec_162 and he bears the burden_of_proof see rule a 503_us_79 taxpayers usually meet this burden with records of some kind see sec_6001 65_tc_87 sec_1_6001-1 a - e income_tax regs and for some kinds of expenses those records must be particularly detailed see sec_274 car and truck expenses we look first at the very large deductions that laudon claimed for his travel throughout and between the dakotas and minnesota the commissioner objected to all of these on the ground that laudon’s records didn’t substantiate them year car and truck expenses amount reported on return dollar_figure big_number big_number amount allowed by exam adjustment dollar_figure dollar_figure big_number big_number laudon’s problem is that car-and-truck expenses are governed by sec_274 which requires his records to show the amount of each expense the dates that he drove for business purposes where he was going and his business reason for going there see sec_274 laudon had a mileage log but it fails to meet sec_274’s standards the date entry for example describes his purpose as t ravel to and from places even laudon conceded that his log was not a complete itemized thing we find this log to be both incomplete and incomprehensible and disallow laudon’s mileage deductions in full home_office expenses laudon also took deductions for using his basement and garage as a home_office in and business use of home expense year amount reported on return dollar_figure dollar_figure amount allowed by exam adjustment dollar_figure dollar_figure dollar_figure dollar_figure sec_280a allows a taxpayer to claim a deduction for the portion of his home allocated for business use a taxpayer claiming a deduction under this section must however show that he used the portion of his home exclusively for business id 980_f2d_1198 8th cir aff’g tcmemo_1990_268 while we accept that laudon treated patients in his home at least some of the time we don’t find credible his testimony that his basement was used exclusively for his business we particularly disbelieve his claim that the xbox wii big-screen tvs and other electronics in his basement were used exclusively for chiropractic purposes since this claim conflicts with his much more plausible admission to the irs examiner during audit that his daughter and his girlfriend’s son would play these video games while he was on the phone laudon also admitted that he used his garage to store the cars that he used personally this is an entirely plausible use of a garage but it means we won’t find that he used the garage exclusively for business purposes we also deny these deductions because laudon further undermined his credibility by claiming that he used the wii and xbox to keep his patients active and moving these are well-known games whose features are not subject_to reasonable dispute and are generally known within the trial court’s territorial jurisdiction fed r evid b one can imagine the wii--with games such as wii bowling and wii fit that feature motion-based controllers requiring physical activity from its users--might be used for its physical benefits but no reasonable person could think that the xbox could be--microsoft didn’t introduce the kinect until late just in time for christmas and before the years at issue in this case before kinect xbox playing was more of the vegging-out-on-the-couch variety laudon failed to substantiate his claimed home-office expenses with any records or other documentation insurance repairs utilities office expenses and wages expenses we’ll dispose_of some other contested deductions on laudon’s returns insurance repairs utilities office expenses and wages amount reported on return dollar_figure big_number big_number big_number amount allowed by exam dollar_figure big_number big_number adjustment dollar_figure big_number big_number big_number year expense category insurance repairs utilities office expenses insurance utilities wage total insurance big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the notice_of_deficiency disallowed insurance expenses of this amount even though laudon had claimed a smaller amount we suspect that the commissioner meant to disallow the dollar_figure that laudon claimed on his return as repairs and maintenance but this is just speculation and neither party offered any evidence on the subject we therefore treat the disallowance of dollar_figure as a disallowance of the actual amount that laudon claimed--dollar_figure this reduces the total adjustments for these expenses and the parties should redo the commissioner’s math and use this lower amount in their rule_155_computations big_number laudon produced no substantiation whatsoever that would let us allow anything beyond what the commissioner already has other expenses year other expenses amount reported on return dollar_figure big_number big_number amount allowed by exam dollar_figure big_number big_number adjustment dollar_figure big_number the commissioner disallowed dollar_figure of laudon’s claimed other expenses in laudon didn’t substantiate any of his claimed deductions for these other expenses for and so we agree with the commissioner’s determination most of this amount--dollar_figure--was a deduction for the value of laudon’s labor supplies and stolen tools related to the renovation of a home that laudon neither lived nor worked in or even owned we agree with the commissioner that these improvements aren’t related to laudon’s chiropractic business they do seem to have produced some money for laudon though he filed a mechanic’s lien for expenses including a jacuzzi tub race tracks several hotel-room bills a satellite dish and several necessities for a b asement movie room and received dollar_figure as a result the commissioner classified this dollar_figure as nontaxable income and we have no reason to disturb this determination either depreciation depreciation year amount reported on return dollar_figure big_number amount allowed by exam adjustment dollar_figure dollar_figure big_number we turn next to depreciation on this item the commissioner seems to have made a mistake that benefits laudon for his tax_year laudon claimed a dollar_figure depreciation expense and for a dollar_figure depreciation expense but the commissioner in the notice_of_deficiency disallowed dollar_figure in depreciation for and didn’t disallow anything for for he disallowed dollar_figure but laudon had claimed only dollar_figure this suggests a clerical_error but the commissioner never asked to fix it as a result the commissioner does not dispute laudon’s claimed dollar_figure depreciation for and for and the commissioner’s adjustments were larger than the amounts that laudon claimed laudon didn’t present any evidence--either records or testimony-- substantiating his claimed depreciation in any amount so we sustain their disallowance but only up to the amounts that he claimed as with the insurance expense the parties should take this into account when they do the rule_155_computations net operating losses net operating losses year amount reported on return dollar_figure big_number amount allowed by exam adjustment dollar_figure dollar_figure big_number laudon claimed net operating losses of dollar_figure for and dollar_figure for but the commissioner disallowed them entirely laudon has the burden_of_proof see 115_tc_605 he did not however ever address this issue at trial we therefore find for the commissioner and sustain his disallowance c penalty the last issue is whether to sustain the commissioner’s application of an accuracy-related_penalty under sec_6662 for laudon’s underreported income and overstated deductions a taxpayer is subject_to a substantial-understatement penalty if he understates his income_tax by the greater of dollar_figure or ten percent of the tax required to be shown for the taxable_year see sec_6662 d a laudon’s understated income_tax meets this requirement for all three tax years at issue laudon asserts the defense that he reasonably relied on the advice of a tax professional see sec_1_6664-4 income_tax regs to make this determination we look to three factors 115_tc_43 aff’d 299_f3d_221 3d cir c c c first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment we don’t need to address the first and third factors because we don’t believe that laudon provided necessary and accurate information to his adviser see id at trial laudon presented the summaries of his tax information and expenses that he provided to h_r block’s preparers he said he also provided his preparers with all my receipts and stuff but he didn’t present evidence suggesting he provided all of his receipts or that what he provided was sufficiently detailed to aid his preparers for example included in the exhibit alongside these summaries was laudon’s mileage log but he later admitted his mileage log wasn’t a complete itemized list and so if this is something he presented his preparers it wouldn’t be sufficient moreover while he claimed to have brought all of his receipts to h_r block along with his summaries he later stated that his preparers didn’t want him to just walk in with his receipts and have them add it up so it’s unclear to what extent he actually went over his receipts with his preparers rather than just presenting the summaries and laudon never mentioned explaining the diverse and unconventional nature of his business so as to help his preparers understand his incomplete logs and claimed expenses all of this leads us to find that laudon did not provide all of the necessary and accurate information to his advisers having blinded h_r block to the details and peculiarities of his chiropractic enterprise laudon cannot now claim that he relied on h_r block’s advice we sustain the penalty decision will be entered under rule
